Exhibit 10.1
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
$115,000,000 AGGREGATE PRINCIPAL AMOUNT
CBIZ, INC.
4.875% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2015
PURCHASE AGREEMENT
DATED SEPTEMBER 21, 2010

 

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
September 21, 2010
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
As Representative of the several Initial Purchasers

c/o   Merrill Lynch, Pierce, Fenner & Smith
Incorporated

One Bryant Park
New York, New York 10036
Ladies and Gentlemen:
CBIZ, Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several purchasers named in Schedule A (the “Initial Purchasers”)
$115,000,000 in aggregate principal amount of its 4.875% Convertible Senior
Subordinated Notes due 2015 (the “Firm Notes”). In addition, the Company has
granted to the Initial Purchasers an option to purchase up to an additional
$15,000,000 in aggregate principal amount of its 4.875% Convertible Senior
Subordinated Notes due 2015 (the “Optional Notes” and, together with the Firm
Notes, the “Notes”). Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“Merrill Lynch”) has agreed to act as representative of the several Initial
Purchasers (in such capacity, the “Representative”) in connection with the
offering and sale of the Notes. To the extent that there are no additional
Initial Purchasers listed on Schedule A other than you, the terms Representative
and Initial Purchasers as used herein shall mean you, as Initial Purchasers. The
terms Representative and Initial Purchasers shall mean either the singular or
plural as the context requires.
The Notes will be convertible on the terms, and subject to the conditions, set
forth in the Indenture (as defined below). As used herein, “Conversion Shares”
means the shares of common stock, par value $0.01 per share, of the Company (the
“Common Stock”) to be received by the holders of the Notes upon conversion of
the Notes pursuant to the terms of the Notes. The Notes will be issued pursuant
to an indenture (the “Indenture”) to be dated September 27, 2010, between the
Company and U.S. Bank National Association, as trustee (the “Trustee”).
The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder (the “Securities Act”), in reliance upon an exemption therefrom.
This Agreement, the Indenture, and the Notes are referred to herein collectively
as the “Operative Documents.”
The Company understands that the Initial Purchasers propose to make an offering
of the Notes on the terms and in the manner set forth herein and in the
Preliminary Offering Memorandum (as defined below) and the Final Offering
Memorandum (as defined below) and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Notes to
purchasers (the “Subsequent Purchasers”) at any time after the date of this
Agreement.

 

1



--------------------------------------------------------------------------------



 



The Company has prepared an offering memorandum, dated the date hereof, setting
forth information concerning the Company, the Notes, and the Common Stock, in
form and substance reasonably satisfactory to the Initial Purchasers. As used in
this Agreement, “Offering Memorandum” means, collectively, the Preliminary
Offering Memorandum dated as of September 20, 2010 (the “Preliminary Offering
Memorandum”) and the offering memorandum dated the date hereof (the “Final
Offering Memorandum”), each as then amended or supplemented by the Company. As
used herein, each of the terms “Offering Memorandum”, “Preliminary Offering
Memorandum” and “Final Offering Memorandum” shall include in each case the
documents incorporated or deemed to be incorporated by reference therein. The
term “Disclosure Package” shall mean (i) the Preliminary Offering Memorandum, as
amended and supplemented as of the Applicable Time (as defined herein) and
(ii) the term sheet attached as Exhibit C hereto.
The Company hereby confirms its agreements with the Initial Purchasers as
follows:

  SECTION 1.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

The Company hereby represents, warrants and covenants to each Initial Purchaser
as follows:
(a) No Registration. Assuming the accuracy of the representations and warranties
of the Initial Purchasers contained in SECTION 6 and their compliance with the
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Notes to the Initial Purchasers, the offer, resale and
delivery of the Notes by the Initial Purchasers and the conversion of the Notes
into Conversion Shares, in each case in the manner contemplated by this
Agreement, the Indenture and the Offering Memorandum, to register the Notes or
the Conversion Shares under the Securities Act or to qualify the Indenture under
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”).
(b) No Integration. None of the Company or any of its subsidiaries has, directly
or through any agent, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any “security” (as defined in the Securities
Act) that is or will be integrated with the sale of the Notes or the Conversion
Shares in a manner that would require registration under the Securities Act of
the Notes or the Conversion Shares.
(c) Rule 144A. No securities of the same class (within the meaning of
Rule 144A(d)(3) under the Securities Act) as the Notes are listed on any
national securities exchange registered under Section 6 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or quoted on an automated
inter-dealer quotation system.
(d) Exclusive Agreement. The Company has not paid or agreed to pay to any person
any compensation for soliciting another person to purchase any securities of the
Company (other than you and except as otherwise contemplated in this Agreement).

 

2



--------------------------------------------------------------------------------



 



(e) Offering Memoranda. The Company hereby confirms that it has authorized the
use of the Preliminary Offering Memorandum and the Final Offering Memorandum in
connection with the offer and sale of the Notes by the Initial Purchasers. Each
document, if any, filed or to be filed pursuant to the Exchange Act and
incorporated by reference in the Preliminary Offering Memorandum or the Final
Offering Memorandum complied or will comply when it is filed in all material
respects with the Exchange Act and the rules and regulations of the Commission
thereunder. The Preliminary Offering Memorandum, at the date thereof, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. At the date of this
Agreement, the Closing Date and on any Subsequent Closing Date, the Final
Offering Memorandum did not and will not (and any amendment or supplement
thereto, at the date thereof, at the Closing Date and on any Subsequent Closing
Date, will not) contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation or warranty as to information contained
in or omitted from the Preliminary Offering Memorandum or the Final Offering
Memorandum in reliance upon and in conformity with written information furnished
to the Company by or on the behalf of the Initial Purchasers specifically for
inclusion therein, it being understood and agreed that the only such information
furnished by or on the behalf of the Initial Purchasers consists of the
information described as such in SECTION 8 hereof.
(f) Disclosure Package. The Disclosure Package as of [10:00 am/pm (Eastern time)
on the date hereof] (the “Applicable Time”) did not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from the Disclosure Package in reliance upon and in conformity with
written information furnished to the Company by any Initial Purchaser through
the Representative specifically for use therein, it being understood and agreed
that the only such information furnished by or on behalf of any Initial
Purchaser consists of the information described as such in SECTION 8 hereof.
(g) Statements in Offering Memorandum. The statements (i) in each of the
Disclosure Package and the Final Offering Memorandum under the captions “Risk
Factors — Restrictions imposed by independence requirements and conflict of
interest rules may limit our ability to provide services to clients of the
attest firms with which we have contractual relationships and the ability of
such attest firms to provide attestation services to our clients”, “Risk Factors
— Governmental regulations and interpretations are subject to changes”,
“Description of Certain Indebtedness — Credit Facility”, “Material U.S. Federal
Income Tax Considerations”, “Description of the Notes”, “Transfer Restrictions”
(insofar as it relates to matters of Federal Law only) and “Description of
Capital Stock”, (ii) in the Company’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2009 under the headings “Business — Business Strategy —
Services — Financial Services”, “Business — Regulation”, “Risk Factors —
Restrictions imposed by independence requirements and conflict of interest rules
may limit our ability to provide services to clients of the attest firms with
which we have contractual relationships and the ability of such attest firms to
provide attestation services to our clients”, “Risk Factors — Governmental
regulations and interpretations are subject to changes”, “Legal Proceedings”,
and (iii) in the Company’s Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2010 under the heading “Legal Proceedings” insofar as such
statements summarize legal matters, agreements, documents or proceedings
discussed therein, are accurate and fair summaries of such legal matters,
agreements, documents or proceedings.

 

3



--------------------------------------------------------------------------------



 



(h) Offering Materials Furnished to Initial Purchasers. The Company has
delivered to the Representative copies of the Preliminary Offering Memorandum,
and will deliver to the Representatives copies of the Final Offering Memorandum,
each as amended or supplemented, in such quantities and at such places as the
Representative has reasonably requested for each of the Initial Purchasers.
(i) Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the later of the Closing Date (as
defined below) and the completion of the Initial Purchaser’s resale of the
Notes, any offering material constituting written communications under Rule 405
of the Securities Act in connection with the offering and sale of the Notes
other than the Offering Memorandum and the term sheet included in the Disclosure
Package.
(j) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by the Company.
(k) Authorization of the Indenture. The Indenture has been duly authorized by
the Company; on the Closing Date, the Indenture will have been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Trustee, will constitute a legally valid and binding agreement of
the Company enforceable against the Company in accordance with its terms, except
as enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
transfer and conveyance, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law); and, on the Closing Date, the Indenture will
conform in all material respects to the description thereof contained in the
Preliminary Offering Memorandum and the Final Offering Memorandum.
(l) Authorization of the Notes. The Notes have been duly authorized by the
Company; when the Notes are executed, authenticated and issued in accordance
with the terms of the Indenture and delivered to and paid for by the Initial
Purchasers pursuant to this Agreement on the Closing Date or any Subsequent
Closing Date, as the case may be (assuming due authentication of the Notes by
the Trustee), such Notes will constitute legally valid and binding obligations
of the Company, entitled to the benefits of the Indenture and enforceable
against the Company in accordance with their terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent transfer and
conveyance, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law); and, on the Closing Date, the Notes will
conform in all material respects to the description thereof contained in the
Preliminary Offering Memorandum and the Final Offering Memorandum.

 

4



--------------------------------------------------------------------------------



 



(m) Authorization of the Conversion Shares. The Conversion Shares have been duly
authorized and reserved and, when issued upon conversion of the Notes in
accordance with the terms of the Notes, will be validly issued, fully paid and
non-assessable, and the issuance of any such shares will not be subject to any
preemptive or similar rights.
(n) No Material Adverse Change. Except as otherwise disclosed in the Disclosure
Package and the Final Offering Memorandum (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement), subsequent to the
respective dates as of which information is given in the Disclosure Package and
the Final Offering Memorandum: (i) there has been no material adverse change, or
any development that could reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, properties, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (a “Material Adverse Change”); (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct or contingent, nor entered
into any material transaction or agreement; and (iii) there has been no dividend
or distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock or repurchase or redemption by the Company or any of
its subsidiaries of any class of capital stock.
(o) Independent Accountants. KPMG LLP, which has expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules included in the
Disclosure Package and the Final Offering Memorandum, are independent registered
public accountants with respect to the Company as required by the Securities Act
and the Exchange Act and the applicable rules and regulations thereunder.
(p) Preparation of the Financial Statements. The historical financial statements
included in the Disclosure Package and the Final Offering Memorandum present
fairly in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of and at the dates indicated and
the results of their operations and cash flows for the periods specified. Such
financial statements comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements
would be required to be included in the Preliminary Offering Memorandum and the
Final Offering Memorandum if they were a Registration Statement on Form S-3. The
financial data set forth in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the captions “ — Summary of Historical Consolidated
Financial Information” and “Capitalization” fairly present in all material
respects the information set forth therein on a basis consistent with that of
the audited financial statements contained in the Preliminary Offering
Memorandum and the Final Offering Memorandum.

 

5



--------------------------------------------------------------------------------



 



(q) Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its subsidiaries has been duly incorporated or formed and is
validly existing as a corporation or limited liability company in good standing
under the laws of the jurisdiction of its incorporation or formation and has
corporate or limited liability company power and authority to own or lease, as
the case may be, and operate its properties and to conduct its business as
described in the Disclosure Package and the Final Offering Memorandum and, in
the case of the Company, to enter into and perform its obligations under this
Agreement. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation or limited liability company, as applicable, to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a material adverse effect on the condition, financial
or otherwise, or on the earnings, business, properties or operations, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (a “Material Adverse Effect”).
All of the issued limited liability company interests or shares of capital
stock, as applicable, of each subsidiary have been duly authorized and validly
issued in accordance with the organizational documents of such subsidiary, and
are fully paid (to the extent required under such subsidiary’s organizational
documents) and non-assessable, except as such non-assessability may be affected
by Section 18-607 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”) or Section 101.206 of the Texas Business Organizations Code; all
shares of capital stock or limited liability company interests (except for
directors’ qualifying shares or interests) of the subsidiaries are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims other than as described in the Preliminary
Offering Memorandum. The subsidiaries listed in Exhibit 21 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2009 are the
only “subsidiaries” (within the meaning of Rule 405 under the Securities Act) of
the Company (excluding those subsidiaries that may be omitted from such list
pursuant to Form 10-K and subsidiaries that may have been acquired since the
date of Exhibit 21).
(r) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in each of the
Disclosure Package and the Final Offering Memorandum under the caption
“Capitalization” (other than for subsequent issuances, if any, pursuant to
employee benefit plans described in the Disclosure Package and the Final
Offering Memorandum or upon exercise of outstanding options or warrants or
conversion of outstanding convertible notes, as described in the Disclosure
Package and the Final Offering Memorandum, as the case may be). The Common Stock
(including the Conversion Shares) conforms in all material respects to the
description thereof contained in the Disclosure Package and the Final Offering
Memorandum. All of the issued and outstanding shares of Common Stock have been
duly authorized and validly issued, are fully paid and nonassessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of Common Stock were issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any of its subsidiaries
other than those described in the Disclosure Package and the Final Offering
Memorandum. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
set forth in the Disclosure Package and the Final Offering Memorandum accurately
and fairly presents and summarizes in all material respects such plans,
arrangements, options and rights.

 

6



--------------------------------------------------------------------------------



 



(s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries (i) is in
violation of its charter or by-laws, (ii) is (or, with the giving of notice or
lapse of time, would be) in default (“Default”) under any indenture, mortgage,
loan or credit agreement, note, contract, franchise, lease or other instrument
to which the Company or any of its subsidiaries is a party or by which it or any
of them may be bound, or to which any of the property or assets of the Company
or any of its subsidiaries is subject (each, an “Existing Instrument”), or
(iii) is in violation of any statute, law, rule, regulation, judgment, order or
decree of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, except with respect to
clauses (ii) and (iii), for such Defaults as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
The Company’s execution, delivery and performance of the Operative Documents and
consummation of the transactions contemplated thereby, by the Disclosure Package
and by the Final Offering Memorandum (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the charter
or by-laws of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties, except in the case of clauses (ii) and (iii), as would not
reasonably be expected to have a Material Adverse Effect.
No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s execution, delivery and performance of the Operative
Documents and consummation of the transactions contemplated thereby, by the
Disclosure Package and the Final Offering Memorandum, except for such consents,
approvals, authorizations, orders, filings, registrations or qualifications as
may be required under state securities or Blue Sky laws in connection with the
purchase and distribution of the Notes by the Initial Purchasers.
(t) No Stamp or Transfer Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in
connection with the execution and delivery of this Agreement or the issuance or
sale by the Company of the Notes or upon the issuance of Common Stock upon the
conversion thereof.
(u) No Material Actions or Proceedings. Except as otherwise disclosed in the
Preliminary Offering Memorandum and the Final Offering Memorandum, there are no
legal or governmental actions, suits or proceedings pending or, to the best of
the Company’s knowledge, threatened (i) against or affecting the Company or any
of its subsidiaries, (ii) which has as the subject thereof any officer or
director of, or property owned or leased by, the Company or any of its
subsidiaries or (iii) relating to environmental or discrimination matters, where
in any such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------



 



(v) Labor Matters. No material labor dispute with the employees of the Company
or any of its subsidiaries exists or to the knowledge of the Company is
threatened or imminent.
(w) Intellectual Property Rights. The Company or its subsidiaries own or are
licensed or otherwise have the right to use all of the material patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other material rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other person. To the best knowledge of the Company, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Company or any
subsidiary infringes upon any rights held by any other person, and no claim or
litigation regarding any of the foregoing is pending or threatened, which, in
any case, could reasonably be expected to have a Material Adverse Effect.
(x) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current licenses, certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, except where the failure to
possess such licenses, certificates, authorizations or permits would not
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any subsidiary has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect.
(y) Title to Properties. The Company and each of its subsidiaries has good and
defensible title to all the properties and assets reflected as owned in the
financial statements included in the Disclosure Package and the Final Offering
Memorandum, in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as may be
described in the Offering Memorandum or such as do not, in the aggregate,
materially and adversely affect the value of such property and do not, in the
aggregate, materially interfere with the use made or proposed to be made of such
property by the Company or such subsidiary. The real property, improvements,
equipment and personal property held under lease by the Company or any
subsidiary are held under valid and enforceable leases, with such exceptions as
may be described in the Offering Memorandum or are not material and do not, in
the aggregate, materially interfere with the use made or proposed to be made of
such real property, improvements, equipment or personal property by the Company
or such subsidiary.
(z) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state, local and foreign income and franchise tax returns in
a timely manner or have properly requested extensions thereof and have paid all
taxes required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except for any
taxes, assessments, fines or penalties as may be being contested in good faith
and by appropriate proceedings or which, if not paid, would not reasonably be
expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------



 



(aa) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and, after receipt of payment for
the Notes and application of the proceeds as described under “Use of Proceeds”
in the Disclosure Package and the Final Offering Memorandum will not be,
required to register as an “investment company” within the meaning of the
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.
(bb) Compliance with Reporting Requirements. The Company is subject to and in
full compliance in all material respects with the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.
(cc) Insurance. The properties of the Company and its subsidiaries are insured
with financially sound and reputable insurance companies not affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or such subsidiary operates,
except to the extent the Company maintains reasonable self-insurance with
respect to such risks (through an affiliate or otherwise).
(dd) No Restriction on Distributions. No subsidiary of the Company is currently
prohibited under any agreement or instrument, directly or indirectly, from
paying any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s property or assets to the Company or any other subsidiary of the
Company, except as described in or contemplated by the Disclosure Package and
the Final Offering Memorandum.
(ee) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Notes.
(ff) Related Party Transactions. There are no material business relationships or
related party transactions involving the Company or any subsidiary or any other
person that have not been described in the Disclosure Package or the Final
Offering Memorandum.
(gg) No General Solicitation. None of the Company or any of its affiliates (as
defined in Rule 501(b) of Regulation D under the Securities Act
(“Regulation D”)), has, directly or through an agent (other than you, as to whom
the Company makes no representation), engaged in any form of general
solicitation or general advertising in connection with the offering of the Notes
or the Conversion Shares (as those terms are used in Regulation D) under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; the Company has not entered into any
contractual arrangement with respect to the distribution of the Notes or the
Conversion Shares except for this Agreement and the agreements contemplated
hereby, and the Company will not enter into any such arrangement.

 

9



--------------------------------------------------------------------------------



 



(hh) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in
Rules 13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
(ii) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is aware
of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA (as defined below), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company, its subsidiaries and, to
the knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. “FCPA” means Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder.
(jj) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.
(kk) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

10



--------------------------------------------------------------------------------



 



(ll) Compliance with Environmental Laws. Except as otherwise disclosed in the
Preliminary Offering Memorandum and the Final Offering Memorandum, (i) the
on-going operations of the Company and each of its subsidiaries comply in all
material respects with all federal, state or local laws, statutes, common law
duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters (collectively,
“Environmental Laws”), except such non-compliance which would not (if enforced
in accordance with applicable law) result in liability in excess of $500,000 in
the aggregate; (ii) the Company and each of its subsidiaries have obtained all
material licenses, permits, authorizations and registrations required under any
Environmental Law (“Environmental Permits”) and necessary for their respective
ordinary course operations, all such Environmental Permits are in good standing,
and the Company and each of its subsidiaries are in compliance with all material
terms and conditions of such Environmental Permits; (iii) none of the Company,
any of its subsidiaries or any of their respective present property or
operations, is subject to any outstanding written order from or agreement with
any Governmental Authority, nor subject to any judicial or docketed
administrative proceeding, respecting any Environmental Law, Environmental Claim
or Hazardous Material; and (iv) there are no Hazardous Materials or other
conditions or circumstances existing with respect to any property, or arising
from operations prior to the Closing Date, of the Company or any of its
subsidiaries that would reasonably be expected to give rise to Environmental
Claims with a potential liability of the Company and its subsidiaries in excess
of $500,000 in the aggregate for any such condition, circumstance or property.
In addition, (i) neither the Company nor any of its subsidiaries has any
underground storage tanks (x) that are not properly registered or permitted
under applicable Environmental Laws, or (y) that are leaking or disposing of
Hazardous Materials off-site, and (ii) the Company and its subsidiaries have met
all material notification requirements under Title III of CERCLA and all other
Environmental Laws. As used herein, “Governmental Authority” means any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government (including, without limitation, any board of insurance,
insurance department or insurance commissioner and any taxing authority or
political subdivision), and any corporation or other entity owned or controlled,
through stock or capital ownership or otherwise, by any of the foregoing;
“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
and “Hazardous Materials” means any toxic or hazardous waste, substance or
chemical or any pollutant, contaminant, chemical or other substance defined or
regulated pursuant to any Environmental Law, including, without limitation,
asbestos, petroleum, crude oil or any fraction thereof.

 

11



--------------------------------------------------------------------------------



 



(mm) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by any member of the Company that could
have a Material Adverse Effect; (iii) any breach of any contractual obligation,
or any violation of law or applicable qualification standards, with respect to
the employment or compensation of employees by any member of the Company that
could have a Material Adverse Effect. None of the following events has occurred
or is reasonably likely to occur: (i) a material increase in the aggregate
amount of contributions required to be made to all Plans in the current fiscal
year of the Company compared to the amount of such contributions made in the
Company’s most recently completed fiscal year; (ii) a material increase in the
Company’s “accumulated post-retirement benefit obligations” (within the meaning
of Statement of Financial Accounting Standards 106) compared to the amount of
such obligations in the Company’s most recently completed fiscal year; (iii) any
event or condition giving rise to a liability under Title IV of ERISA that could
have a Material Adverse Effect; or (iv) the filing of a claim by one or more
employees or former employees of the Company related to their employment that
could have a Material Adverse Effect on the Company. For purposes of this
paragraph, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which any member of the
Company may have any liability.
(nn) Brokers. There is no broker, finder or other party (other than you) that is
entitled to receive from the Company any brokerage or finder’s fee or other fee
or commission as a result of any transactions contemplated by this Agreement.
(oo) Sarbanes-Oxley Compliance. The Company and, to the Company’s knowledge,
each of the Company’s directors or officers, in their capacities as such, are in
compliance in all material respects with the applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”).
(pp) Internal Controls and Procedures. The Company maintains a system of
accounting controls that is in compliance with the Sarbanes-Oxley Act, is
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, and is sufficient to
provide reasonable assurances that: (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
(qq) No Material Weakness in Internal Controls. Except as disclosed in the
Preliminary Offering Memorandum and the Final Offering Memorandum, since the end
of the Company’s most recent audited fiscal year, there has been (i) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (ii) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

12



--------------------------------------------------------------------------------



 



(rr) Lending Relationship. Except as disclosed in the Disclosure Package and the
Final Offering Memorandum, the Company does not have any material lending or
other relationship with any bank or lending affiliate of any Initial Purchaser.
Any certificate signed by an officer of the Company and delivered to the
Representative or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Company to each Initial Purchaser as to the
matters set forth therein.

  SECTION 2.   PURCHASE, SALE AND DELIVERY OF THE NOTES

(a) The Firm Notes. The Company agrees to issue and sell to the several Initial
Purchasers the Firm Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the respective aggregate
principal amount of Firm Notes set forth opposite their names on Schedule A at a
purchase price of 97.25% of the aggregate principal amount thereof.
(b) The Closing Date. Delivery of the Firm Notes to be purchased by the Initial
Purchasers and payment therefor shall be made at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York 10017 (or such other
place as may be agreed to by the Company and the Representatives) at 9:00 a.m.
New York City time, on September 27, 2010, or such other time and date not later
than October 11, 2010 as the Representative shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”).
(c) The Optional Notes; any Subsequent Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the several Initial Purchasers to purchase, severally and not
jointly, up to $15,000,000 aggregate principal amount of Optional Notes from the
Company at the same price as the purchase price to be paid by the Initial
Purchasers for the Firm Notes. The option granted hereunder may be exercised at
any time and from time to time upon notice by the Representative to the Company,
which notice may be given at any time within 30 days from the date of this
Agreement. Such notice shall set forth (i) the amount (which shall be an
integral multiple of $1,000 in aggregate principal amount) of Optional Notes as
to which the Initial Purchasers are exercising the option, (ii) the names and
denominations in which the Optional Notes are to be registered and (iii) the
time, date and place at which such Notes will be delivered (which time and date
may be simultaneous with, but not earlier than, the Closing Date; and in such
case the term “Closing Date” shall refer to the time and date of delivery of the
Firm Notes and the Optional Notes). Such time and date of delivery, if
subsequent to the Closing Date, is called a “Subsequent Closing Date” and shall
be determined by the Representative. A Subsequent Closing Date shall be within
the 30-day period beginning on the Closing Date. If any Optional Notes are to be
purchased, each Initial Purchaser agrees, severally and not jointly, to purchase
the principal amount of Optional Notes (subject to such adjustments to eliminate
fractional amount as the Representative may determine) that bears the same
proportion to the total principal amount of Optional Notes to be purchased as
the principal amount of Firm Notes set forth on Schedule A opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Notes.

 

13



--------------------------------------------------------------------------------



 



(d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date (and, if applicable, at any Subsequent Closing Date) by wire transfer of
immediately available funds to the order of the Company.
It is understood that the Representative has been authorized, for its own
account and the accounts of the several Initial Purchasers, to accept delivery
of and receipt for, and make payment of the purchase price for, the Firm Notes
and any Optional Notes the Initial Purchasers have agreed to purchase. Merrill
Lynch, individually and not as the Representative of the Initial Purchasers, may
(but shall not be obligated to) make payment for any Notes to be purchased by
any Initial Purchaser whose funds shall not have been received by the
Representative by the Closing Date or any Subsequent Closing Date, as the case
may be, for the account of such Initial Purchaser, but any such payment shall
not relieve such Initial Purchaser from any of its obligations under this
Agreement.
(e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to the Representative for the accounts of the several Initial Purchasers the
Firm Notes at the Closing Date, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The Company shall also deliver, or cause to be delivered, to the
Representative for the accounts of the several Initial Purchasers, the Optional
Notes the Initial Purchasers have agreed to purchase at the Closing Date or any
Subsequent Closing Date, as the case may be, against the irrevocable release of
a wire transfer of immediately available funds for the amount of the purchase
price therefor. Delivery of the Notes shall be made through the facilities of
The Depository Trust Company unless the Representative shall otherwise instruct.
Time shall be of the essence, and delivery at the time and place specified in
this Agreement is a further condition to the obligations of the Initial
Purchasers.

  SECTION 3.   COVENANTS OF THE COMPANY

The Company covenants and agrees with each Initial Purchaser as follows:
(a) Representative’s Review of Proposed Amendments and Supplements. During such
period beginning on the date hereof and ending on the date of the completion of
the resale of the Notes by the Initial Purchasers (as notified by the Initial
Purchasers to the Company), prior to amending or supplementing the Disclosure
Package or the Final Offering Memorandum, the Company shall furnish to the
Representative for review a copy of each such proposed amendment or supplement,
and the Company shall not print, use or distribute such proposed amendment or
supplement to which the Representative reasonably objects.

 

14



--------------------------------------------------------------------------------



 



(b) Amendments and Supplements to the Disclosure Package, the Offering
Memorandum and Other Securities Act Matters. If, at any time prior to the
completion of the resale of the Notes by the Initial Purchasers (as notified by
the Initial Purchasers to the Company), any event or development shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Disclosure Package or the Final Offering Memorandum in order that the Disclosure
Package or the Final Offering Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
or then prevailing, as the case may be, not misleading, or if in the opinion of
the Representative or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Disclosure Package or the Final Offering
Memorandum to comply with law, the Company shall promptly notify the Initial
Purchasers and prepare, subject to SECTION 3(a) hereof, and furnish at its own
expense to the Initial Purchasers and to dealers, amendments or supplements to
the Disclosure Package or the Final Offering Memorandum so that the statements
in the Disclosure Package or the Final Offering Memorandum as so amended or
supplemented will not, in the light of the circumstances then prevailing or
under which they were made, as the case may be, be misleading or so that the
Disclosure Package or the Final Offering Memorandum, as amended or supplemented,
will comply with law.
(c) Copies of Offering Memorandum. The Company agrees to furnish to the
Representative, without charge, until the earlier of nine months after the date
hereof or the completion of the resale of the Notes by the Initial Purchasers
(as notified by the Initial Purchasers to the Company) as many copies of the
Disclosure Package and the Final Offering Memorandum and any amendments and
supplements thereto as the Representative may reasonably request.
(d) Blue Sky Compliance. The Company shall cooperate with the Representative and
counsel for the Initial Purchasers, as the Initial Purchasers may reasonably
request from time to time, to qualify or register the Notes for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial Securities laws of those jurisdictions designated by the
Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Notes. The Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Representative promptly of the suspension of the qualification
or registration of (or any such exemption relating to) the Notes for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
(e) Rule 144A Information. For so long as any of the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, the
Company shall provide to any holder of the Notes or to any prospective purchaser
of the Notes designated by any holder, upon request of such holder or
prospective purchaser, information required to be provided by Rule 144A(d)(4) of
the Securities Act if, at the time of such request, the Company is not subject
to the reporting requirements under Section 13 or 15(d) of the Exchange Act.
(f) Legends. Each of the Notes will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum and
the Final Offering Memorandum for the time period and upon the other terms
stated therein.

 

15



--------------------------------------------------------------------------------



 



(g) Written Information Concerning the Offering. Without the prior written
consent of the Representative, the Company will not give to any prospective
purchaser of the Notes or any other person not in its employ (and other than its
professional advisors) any written information concerning the offering of the
Notes other than the Disclosure Package, the Final Offering Memorandum or any
other offering materials prepared by or with the prior consent of the
Representative.
(h) No General Solicitation. The Company will not, and will cause its
subsidiaries not to, solicit any offer to buy or offer to sell the Notes by
means of any form of general solicitation or general advertising (as those terms
are used in Regulation D under the Securities Act) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
(i) No Integration. The Company will not, and will cause its subsidiaries not
to, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any “security” (as defined in the Securities Act) in a transaction
that could be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the Notes.
(j) DTC. The Company will cooperate with the Representative and use its best
efforts to permit the Notes to be eligible for clearance and settlement through
The Depository Trust Company.
(k) Rule 144 Tolling. During the period of one year after the last Closing Date,
the Company will not, and will not permit any of its “affiliates” (as defined in
Rule 144 under the Securities Act) to, resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.
(l) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Notes sold by it in the manner described under the caption “Use of Proceeds”
in the Disclosure Package and the Final Offering Memorandum.
(m) Available Conversion Shares. The Company will reserve and keep available at
all times, free of pre-emptive rights, the full number of Conversion Shares.
(n) Adjustment of Conversion Price. Between the date hereof and the Closing
Date, the Company will not do or authorize any act or thing that would result in
an adjustment of the conversion price of the Notes.
(o) Agreement Not to Offer or Sell Additional Notes. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of Merrill Lynch (which consent may be withheld at the sole discretion
of Merrill Lynch), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
or liquidate or decrease a “call equivalent position” within the meaning of
Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or transfer (or
enter into any transaction which is designed to, or might reasonably be expected
to, result in the disposition of), or announce the offering of, or file any
registration statement under the Securities Act in respect of, any shares of
Common Stock, options or

 

16



--------------------------------------------------------------------------------



 



warrants to acquire shares of the Common Stock or securities exchangeable or
exercisable for or convertible into shares of Common Stock (other than as
contemplated by this Agreement with respect to the Notes, including any
Conversion Shares); provided, however, that the Company may (i) grant restricted
stock and issue shares of its Common Stock or options to purchase its Common
Stock, or Common Stock upon exercise of options, or Common Stock upon conversion
of convertible notes, pursuant to any stock option, stock bonus or other stock
plan, warrant, note or arrangement outstanding or in effect on the date hereof
and described in the Preliminary Offering Memorandum and the Final Offering
Memorandum, and (ii) issue shares of its Common Stock in connection with any
prior or future acquisition of businesses by the Company, including in
connection with related earn-out obligations, provided that (x) the aggregate
value of such stock, measured on the date of issuance, does not exceed
$30,000,000 and (y) that any such stock issued in connection with acquisitions
consummated after the date hereof may not be transferred, sold or otherwise
disposed of prior to the date 90 days after the date hereof.
(p) Future Reports to the Representative. At any time when the Company is not
subject to the reporting requirements of Section 13 or 15 of the Exchange Act
and any Notes remain outstanding, the Company will furnish to the Representative
and, upon request, to each of the other Initial Purchasers: (i) as soon as
practicable after the end of each fiscal year, copies of the Annual Report of
the Company containing the balance sheet of the Company as of the close of such
fiscal year and statements of income, stockholders’ equity and cash flows for
the year then ended and the opinion thereon of the Company’s independent public
or certified public accountants; (ii) as soon as practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or any securities exchange; and (iii) as soon as available, copies of
any report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Notes); provided
that, if the Company is not subject to the reporting requirements of Section 13
or 15 of the Exchange Act and the Company elects to voluntarily file such
documents with the Commission, the requirements of this SECTION 3(p) shall not
apply if such documents are filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.
(q) Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Notes in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
(r) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Notes.
(s) New Lock-Up Agreements. The Company will enforce all agreements between the
Company and any of its security holders to be entered into pursuant to this
agreement that prohibit the sale, transfer, assignment, pledge or hypothecation
of any of the Company’s securities. In addition, the Company will direct the
transfer agent to place stop transfer restrictions upon any such securities of
the Company that are bound by such “lock-up” agreements for the duration of the
periods contemplated in such agreements.

 

17



--------------------------------------------------------------------------------



 



  SECTION 4.   PAYMENT OF EXPENSES

The Company agrees to pay all costs, fees and expenses incurred in connection
with the performance of its obligations hereunder and in connection with the
transactions contemplated hereby, including without limitation (i) all expenses
incident to the issuance and delivery of the Notes (including all printing and
engraving costs), (ii) all fees and expenses of the Trustee under the Indenture,
(iii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Notes to the Initial Purchasers, (iv) all fees and
expenses of the Company’s counsel, independent public or certified public
accountants and other advisors, (v) all costs and expenses incurred in
connection with the preparation, printing, shipping and distribution of the
Preliminary Offering Memorandum and the Final Offering Memorandum, all
amendments and supplements thereto, the Disclosure Package and this Agreement,
(vi) all filing fees, attorneys’ fees and expenses incurred by the Company or
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Notes for offer and sale under the state securities or blue sky laws or
the provincial securities laws of Canada, and, if requested by the
Representative, preparing and printing a “Blue Sky Survey” or memorandum, and
any supplements thereto, advising the Initial Purchasers of such qualifications,
registrations and exemptions, (vii) the expenses of the Company and the Initial
Purchasers in connection with the marketing and offering of the Notes, including
all transportation and other expenses incurred in connection with presentations
to prospective purchasers of the Notes, except that the Company and the Initial
Purchasers will each pay 50% of the cost of privately chartered airplanes used
for such purposes, (viii) the fees and expenses associated with approving the
Conversion Shares for quotation on the New York Stock Exchange and (ix) all
expenses and fees in connection with admitting the Notes for trading in the
PORTAL Market. Except as provided in this SECTION 4, SECTION 7, SECTION 10 and
SECTION 11 hereof, the Initial Purchasers shall pay their own expenses,
including the fees and disbursements of their counsel.

  SECTION 5.   CONDITIONS OF THE OBLIGATIONS OF THE INITIAL PURCHASERS

The obligations of the several Initial Purchasers to purchase and pay for the
Notes as provided herein on the Closing Date and, with respect to the Optional
Notes, any Subsequent Closing Date, shall be subject to the accuracy of the
representations, warranties and agreements on the part of the Company set forth
in SECTION 1 hereof as of the date hereof and as of the Closing Date as though
then made and, with respect to the Optional Notes, as of the related Subsequent
Closing Date as though then made, to the accuracy of the statements of the
Company made in any certificates pursuant to the provisions hereof, to the
timely performance by the Company of its covenants and other obligations
hereunder, and to each of the following additional conditions:
(a) Accountants’ Comfort Letter. On the date hereof, the Representative shall
have received from KPMG LLP, independent registered public accounting firm for
the Company, a letter dated the date hereof addressed to the Initial Purchasers,
in form and substance satisfactory to the Representative, containing statements
and information of the type ordinarily included in accountant’s “comfort
letters” to initial purchasers with respect to the audited and unaudited
financial statements and certain financial information contained in the
Preliminary Offering Memorandum and the Final Offering Memorandum.

 

18



--------------------------------------------------------------------------------



 



(b) No Material Adverse Change or Rating Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date and, with respect
to the Optional Notes, any Subsequent Closing Date:
(i) in the judgment of the Representative there shall not have occurred any
Material Adverse Change;
(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this SECTION 5 which is, in the sole
judgment of the Representative, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Disclosure Package and the Final Offering Memorandum; and
(iii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act.
(c) Opinion 10b-5 Statement of Counsel for the Company. On each of the Closing
Date and any Subsequent Closing Date, the Representative shall have received the
favorable opinion and 10b-5 statement of Akin Gump Strauss Hauer & Feld LLP,
counsel for the Company, and the favorable opinion of Michael W. Gleespen,
General Counsel of the Company, in each case dated as of such Closing Date, the
forms of which are attached as Exhibit A-1, A-2 and Exhibit A-3, respectively.
(d) Opinion of Counsel for the Initial Purchasers. On each of the Closing Date
and any Subsequent Closing Date, the Representative shall have received the
favorable opinion of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, in form and substance satisfactory
to, and addressed to, the Representative, with respect to the issuance and sale
of the Notes, the Preliminary Offering Memorandum, the Final Offering Memorandum
and other related matters as the Representative may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
the purpose of enabling them to pass upon such matters.

 

19



--------------------------------------------------------------------------------



 



(e) Officers’ Certificate. On each of the Closing Date and any Subsequent
Closing Date, the Representative shall have received a written certificate
executed by the Chairman of the Board, Chief Executive Officer or President of
the Company and the Chief Financial Officer or Chief Accounting Officer of the
Company, dated as of such Closing Date, to the effect that the signers of such
certificate have carefully examined the Preliminary Offering Memorandum, the
Disclosure Package, the Final Offering Memorandum, any amendments or supplements
thereto, and this Agreement, to the effect set forth in subsection (b)(iii) of
this SECTION 5, and further to the effect that:
(i) for the period from and after the date of this Agreement and prior to such
Closing Date or such Subsequent Closing Date, as the case may be, there has not
occurred any Material Adverse Change;
(ii) the representations, warranties and covenants of the Company set forth in
SECTION 1 of this Agreement are true and correct on and as of the Closing Date
or the Subsequent Closing Date, as the case may be, with the same force and
effect as though expressly made on and as of such Closing Date or such
Subsequent Closing Date, as the case may be; and
(iii) the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date or such Subsequent Closing Date, as the case may be.
(f) Bring-down Comfort Letter. On each of the Closing Date and any Subsequent
Closing Date, the Representative shall have received from KPMG LLP, independent
registered public accounting firm for the Company, a letter dated such date, in
form and substance satisfactory to the Representative, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this SECTION 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the Closing Date or Subsequent Closing Date, as the case may be.
(g) Lock-Up Agreement from Certain Securityholders of the Company. On or prior
to the date hereof, the Company shall have furnished to the Representative an
agreement in the form of Exhibit B hereto from each of the Company’s directors
and executive officers, and such agreement shall be in full force and effect on
each of the Closing Date and any Subsequent Closing Date.
(h) Listing of Conversion Shares. The Company shall have taken all action
necessary to cause the Conversion Shares to be approved for listing on the New
York Stock Exchange, subject to official notice of issuance.
(i) Additional Documents. On or before each of the Closing Date and any
Subsequent Closing Date, the Representative and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Notes as contemplated herein, or in order to evidence
the accuracy of any of the representations and warranties, or the satisfaction
of any of the conditions or agreements, herein contained.
If any condition specified in this SECTION 5 (other than the condition specified
in SECTION 5(d)) is not satisfied when and as required to be satisfied, this
Agreement may be terminated by the Representative by notice to the Company at
any time on or prior to the Closing Date and, with respect to the Optional
Notes, at any time prior to the applicable Subsequent Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that SECTION 4, SECTION 7, SECTION 8, SECTION 9, and SECTION 12
shall at all times be effective and shall survive such termination.

 

20



--------------------------------------------------------------------------------



 



  SECTION 6.   REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF INITIAL PURCHASERS

Each of the Initial Purchasers represents and warrants that it is a “qualified
institutional buyer”, as defined in Rule 144A of the Securities Act. Each
Initial Purchaser agrees with the Company that:
(a) it has not offered or sold, and will not offer or sell, any Notes within the
United States or to, or for the account or benefit of, U.S. persons (x) as part
of its distribution at any time or (y) otherwise until one year after the later
of the commencement of the offering and the date of closing of the offering
except to those it reasonably believes to be “qualified institutional buyers”
(as defined in Rule 144A under the Act);
(b) neither it nor any person acting on its behalf has made or will make offers
or sales of the Notes in the United States by means of any form of general
solicitation or general advertising (within the meaning of Regulation D) in the
United States;
(c) in connection with each sale pursuant to (a), it has taken or will take
reasonable steps to ensure that the purchaser of such Notes is aware that such
sale is being made in reliance on Rule 144A;
(d) any information provided by the Initial Purchasers to publishers of publicly
available databases about the terms of the Notes shall include a statement that
the Notes have not been registered under the Act and are subject to restrictions
under Rule 144A under the Act;
(e) it acknowledges that additional restrictions on the offer and sale of the
Notes and the Conversion Shares are described in the Preliminary Offering
Memorandum and the Final Offering Memorandum.
The Initial Purchasers acknowledge that the Company and, for purposes of the
opinions to be delivered to the Initial Purchasers pursuant to SECTION 5(c) and
SECTION 5(d) hereof, counsel for the Company and counsel for the Initial
Purchasers will rely upon the accuracy and truth of the foregoing
representations and hereby consent to such reliance.

  SECTION 7.   REIMBURSEMENT OF INITIAL PURCHASERS’ EXPENSES

If this Agreement is terminated by the Representative pursuant to SECTION 5,
SECTION 10 or SECTION 11, or if the sale to the Initial Purchasers of the Notes
on the Closing Date is not consummated because of any refusal, inability or
failure on the part of the Company to perform any agreement herein or to comply
with any provision hereof, the Company agrees to reimburse the Representative
and the other Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Representative and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Notes, including but not limited to
reasonable fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.

 

21



--------------------------------------------------------------------------------



 



  SECTION 8.   INDEMNIFICATION

(a) Indemnification of the Initial Purchasers. The Company agrees to indemnify
and hold harmless each Initial Purchaser, its affiliates, directors, officers
and employees, agents, and each person, if any, who controls any Initial
Purchaser within the meaning of the Securities Act and the Exchange Act against
any loss, claim, damage, liability or expense, as incurred, to which such
Initial Purchaser, affiliate, director, officer, employee, agent or such
controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained or incorporated by reference in the Preliminary
Offering Memorandum, the Final Offering Memorandum, the Disclosure Package or
the investor presentation attached hereto as Exhibit D (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact, in each case, necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and to
reimburse each Initial Purchaser, its affiliates, officers, directors,
employees, agents and each such controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by Merrill Lynch) as
such expenses are reasonably incurred by such Initial Purchaser, its affiliates,
officers, directors, employees, agents or such controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Representative expressly for use in
the Preliminary Offering Memorandum, the Final Offering Memorandum or the
Disclosure Package (or any amendment or supplement thereto). The indemnity
agreement set forth in this SECTION 8(a) shall be in addition to any liabilities
that the Company may otherwise have.
(b) Indemnification of the Company, its Directors and Officers. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its directors, each of its officers and employees, agents, and
each person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, or any such director, officer,
employee, agent or controlling person may become subject, insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Final Offering Memorandum or the Disclosure Package (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, and only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Final Offering
Memorandum or the Disclosure Package (or any amendment or supplement thereto),

 

22



--------------------------------------------------------------------------------



 



in reliance upon and in conformity with written information furnished to the
Company by the Representative expressly for use therein; and to reimburse the
Company, or any such director, officer, employee, agent or controlling person
for any legal and other expense reasonably incurred by the Company, or any such
director, officer, employee, agent or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. The Company hereby acknowledges that the
only information that the Initial Purchasers have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Final Offering
Memorandum or the Disclosure Package (or any amendment or supplement thereto)
are the statements set forth in Schedule B hereto. The indemnity agreement set
forth in this SECTION 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.
(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this SECTION 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this SECTION 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph (a) or
(b) above unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. In case any
such action is brought against any indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall
elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however, if
the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (other than local counsel), reasonably approved
by the indemnifying party (or by Merrill Lynch in the case of (b), representing
the indemnified parties who are parties to such action) or (ii) the indemnifying
party shall not have employed counsel satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of the action, in each of which cases the fees and expenses of
counsel shall be at the expense of the indemnifying party.

 

23



--------------------------------------------------------------------------------



 



(d) Settlements. The indemnifying party under this SECTION 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
shall not be withheld unreasonably, but if settled with such consent or if there
is a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any loss, claim, damage, liability or
expense by reason of such settlement or judgment. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by (c) hereof, the indemnifying party agrees that it
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement; provided that the
indemnifying party shall not be liable for any such settlement if the
indemnifying party has reimbursed the indemnified party for such fees and
expenses other than that portion which the indemnifying party is contesting in
good faith as being unreasonable. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement, compromise or
consent to the entry of judgment in any pending or threatened action, suit or
proceeding in respect of which any indemnified party is or could have been a
party and indemnity was or could have been sought hereunder by such indemnified
party, unless such settlement, compromise or consent (x) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (y) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.

  SECTION 9.   CONTRIBUTION

If the indemnification provided for in SECTION 8 is for any reason unavailable
to or otherwise insufficient to hold harmless an indemnified party in respect of
any losses, claims, damages, liabilities or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any losses, claims,
damages, liabilities or expenses referred to therein (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Notes pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the statements or
omissions or alleged statements or alleged omissions that resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Notes pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Notes pursuant to this Agreement (before deducting expenses) received by the
Company, and the total discount received by the Initial Purchasers bear to the
aggregate initial offering price of the Notes. The relative fault of the
Company, on the one hand, and the Initial Purchasers, on the other hand, shall
be determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, on the one
hand, or the Initial Purchasers, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

24



--------------------------------------------------------------------------------



 



The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in SECTION 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this SECTION 9 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this SECTION 9.
Notwithstanding the provisions of this SECTION 9, no Initial Purchaser shall be
required to contribute any amount in excess of the purchase discount or
commission received by such Initial Purchaser in connection with the Notes
purchased by it hereunder. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this SECTION 9 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule A. For purposes of
this SECTION 9, each affiliate, director, officer, employee and agent of an
Initial Purchaser and each person, if any, who controls an Initial Purchaser
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as such Initial Purchaser, and each director of the
Company, each officer of the Company, and each person, if any, who controls the
Company within the meaning of the Securities Act and the Exchange Act shall have
the same rights to contribution as the Company.

  SECTION 10.   DEFAULT OF ONE OR MORE OF THE SEVERAL INITIAL PURCHASERS

If, on the Closing Date or any Subsequent Closing Date, as the case may be, any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Notes that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Notes to be purchased on such date, the
other Initial Purchasers shall be obligated, severally, in the proportions that
the principal amount of Firm Notes set forth opposite their respective names on
Schedule A bears to the aggregate principal amount of Firm Notes set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Representative with the consent of
the non-defaulting Initial Purchasers, to purchase the Notes which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on such date. If, on the Closing Date or any Subsequent Closing
Date, as the case may be, any one or more of the Initial Purchasers shall fail
or refuse to purchase Notes and the aggregate principal amount of Notes with
respect to which such default occurs exceeds 10% of the aggregate principal
amount of Notes to be purchased on such date, and arrangements satisfactory to
the Representative and the Company for the purchase of such Notes are not made
within 48 hours after such

 

25



--------------------------------------------------------------------------------



 



default, this Agreement shall terminate without liability of any party (other
than a defaulting Initial Purchaser) to any other party except that the
provisions of SECTION 4, SECTION 7, SECTION 8 and SECTION 9 shall at all times
be effective and shall survive such termination. In any such case either the
Representative or the Company shall have the right to postpone the Closing Date
or any Subsequent Closing Date, as the case may be, but in no event for longer
than seven full business days in order that the required changes, if any, to the
Final Offering Memorandum or any other documents or arrangements may be
effected; provided that any Subsequent Closing Date, as postponed, shall be on a
date within a 30-day period beginning on the Closing Date. Nothing contained
herein shall relieve a defaulting Initial Purchaser of any liability it may have
to the Company for damages caused by its default.
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
SECTION 10. Any action taken under this SECTION 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

  SECTION 11.   TERMINATION OF THIS AGREEMENT

On or prior to the Closing Date this Agreement may be terminated by the
Representative by notice given to the Company if at any time (i) trading or
quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the New York Stock Exchange, or trading in
securities generally on either The New York Stock Exchange or The Nasdaq Stock
Market shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such stock exchanges by the Commission
or FINRA; (ii) a general banking moratorium shall have been declared by any
federal or New York authority or a material disruption in commercial banking or
securities settlement or clearance services in the United States has occurred;
or (iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States’ or
international political, financial or economic conditions, as in the judgment of
the Representative is material and adverse and makes it impracticable or
inadvisable to market the Notes in the manner and on the terms described in the
Final Offering Memorandum or to enforce contracts for the sale of securities.
Any termination pursuant to this SECTION 11 shall be without liability on the
part of (A) the Company to any Initial Purchaser, except that the Company shall
be obligated to reimburse the expenses of the Representative and the Initial
Purchasers pursuant to SECTION 4 and SECTION 7 hereof or (B) any Initial
Purchaser to the Company, and the provisions of SECTION 8 and SECTION 9 hereof
shall at all times be effective and shall survive such termination.

  SECTION 12.   NO ADVISORY OR FIDUCIARY RESPONSIBILITY

The Company acknowledges and agrees that: (i) the purchase and sale of the Notes
pursuant to this Agreement, including the determination of the offering price of
the Notes and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the several
Initial Purchasers, on the other hand, and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions

 

26



--------------------------------------------------------------------------------



 



contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary of the Company or its affiliates, stockholders,
creditors or employees or any other party; (iii) no Initial Purchaser has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Company with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether such Initial Purchaser has
advised or is currently advising the Company on other matters) and no Initial
Purchaser has any obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company and the several Initial Purchasers, or any
of them, with respect to the subject matter hereof. The Company hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Company may have against the several Initial Purchasers with respect to any
breach or alleged breach of agency or fiduciary duty.

  SECTION 13.   REPRESENTATIONS AND INDEMNITIES TO SURVIVE DELIVERY

The respective indemnities, contribution, agreements, representations,
warranties and other statements of the Company, of its officers and of the
several Initial Purchasers set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation, or statement as to the result hereof, made by or on behalf of any
Initial Purchaser or the Company or any of its or their partners, officers,
directors, employees, agents or any controlling person, as the case may be,
(ii) acceptance of the Notes and payment for them hereunder or (iii) any
termination of this Agreement.

  SECTION 14.   NOTICES

All communications hereunder shall be in writing and shall be mailed, hand
delivered or telecopied and confirmed to the parties hereto as follows:
If to the Representative:
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, NY 10036
Facsimile: (646) 855-3073
Attention: Syndicate Department

 

27



--------------------------------------------------------------------------------



 



with a copy to:
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, NY 10036
Facsimile: (212) 230-8730
Attention: ECM Legal
with a copy to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Facsimile: (212) 701-5800
Attention: Michael Kaplan
If to the Company:
CBIZ, Inc.
6050 Oak Tree Boulevard South
Suite 500
Cleveland, Ohio 44131
Facsimile: (216) 447-9007
Attention: General Counsel
with a copy to:
Akin Gump Strauss Hauer & Feld LLP
2029 Century Park East
Suite 2400
Los Angeles, California 90067-3012
Facsimile: (310) 728-2313
Attention: Julie Kaufer
Any party hereto may change the address for receipt of communications by giving
written notice to the others.

  SECTION 15.   SUCCESSORS

This Agreement will inure to the benefit of and be binding upon the parties
hereto, including any substitute Initial Purchasers pursuant to SECTION 10
hereof, and to the benefit of the affiliates, employees, officers and directors
and controlling persons referred to in SECTION 8 and SECTION 9, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Notes as such from any of the Initial Purchasers merely by reason of such
purchase.

 

28



--------------------------------------------------------------------------------



 



  SECTION 16.   PARTIAL UNENFORCEABILITY

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

  SECTION 17.   GOVERNING LAW PROVISIONS

(a) Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

  SECTION 18.   GENERAL PROVISIONS

This Agreement constitutes the entire agreement of the parties to this Agreement
and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement may not be amended or
modified unless in writing by all of the parties hereto. The Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.
[SIGNATURE PAGE FOLLOWS]

 

29



--------------------------------------------------------------------------------



 



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,

CBIZ, INC.
      By:   /s/ Ware H. Grove         Name:   Ware H. Grove        Title:  
Chief Financial Officer   

[Signature Page to the Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representative as of the date first above written.
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
Acting as Representative of the
several Initial Purchasers named in
the attached Schedule A.
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED

             
By:
      /s/ Clemence Rasigni    
 
     
 
    Name:   Clemence Rasigni     Title:   Managing Director    

[Signature Page to the Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

              AGGREGATE PRINCIPAL AMOUNT OF FIRM   INITIAL PURCHASERS   NOTES TO
BE PURCHASED  
 
       
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 98,274,000  
 
       
KeyBanc Capital Markets Inc.
    8,363,000  
 
       
U.S. Bancorp Investments, Inc.
    8,363,000  
 
       
Total
  $ 115,000,000  

 

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
The last paragraph on the cover page of the Offering Memorandum and the first
sentence of the fifth paragraph, the third sentence of the tenth paragraph and
the thirteenth paragraph of the section of the Offering Memorandum entitled
“Plan of Distribution.”

 

B-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Lock-Up Agreements
September          , 2010
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
One Bryant Park
New York, New York 10036
Re: CBIZ, Inc. (the “Company”)
Ladies and Gentlemen:
The undersigned is an owner of record or beneficially of certain shares of
common stock, $0.01 par value, of the Company (“Common Stock”) or securities
convertible into or exchangeable or exercisable for Common Stock. The Company
proposes to carry out an offering of its Convertible Senior Subordinated Notes
due 2015, which will be convertible into cash and in certain circumstances
Common Stock (the “Offering”) for which you will act as the initial purchaser.
The undersigned recognizes that the Offering will be of benefit to the
undersigned and will benefit the Company by, among other things, raising
additional capital for its operations. The undersigned acknowledges that you are
relying on the representations and agreements of the undersigned contained in
this letter in carrying out the Offering and in entering into purchase
arrangements with the Company with respect to the Offering.
In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“Merrill Lynch”) (which consent may be withheld in its sole
discretion), directly or indirectly, sell, offer, contract or grant any option
to sell (including without limitation any short sale), pledge, transfer,
establish an open “put equivalent position” or liquidate or decrease a “call
equivalent position” within the meaning of Rule 16a-1(h) under the Securities
Exchange Act of 1934, as amended, or otherwise dispose of or transfer (or enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition of), including the filing (or participation in the
filing of) of a registration statement with the Securities and Exchange
Commission in respect of, any shares of Common Stock, options or warrants to
acquire shares of Common Stock, or securities exchangeable or exercisable for or
convertible into shares of Common Stock currently or hereafter owned either of
record or beneficially (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended) by the undersigned (or such spouse or family member),
or publicly announce an intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date 90 days after the date of the offering memorandum relating to the Offering
(the “Lock-Up Period”).

 

B-1



--------------------------------------------------------------------------------



 



The foregoing sentence shall not apply to (i) bona fide gifts, provided that the
transferee agrees in writing with you to be bound by the terms of this letter
agreement, (ii) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or immediate family members of the undersigned, provided
that such trust agrees in writing with you to be bound by the terms of this
letter agreement, and (iii) sales or other dispositions made upon exercise of
options in an amount not to exceed the aggregate exercise price of such options
plus any tax liability associated with the exercise of the options.
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions.
In addition, the undersigned agrees that, without the prior written consent of
Merrill Lynch, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock. With respect to the Offering only, the undersigned waives any
registration rights relating to registration under the Securities Act of any
Common Stock owned either of record or beneficially by the undersigned,
including any rights to receive notice of the Offering.
[signature page follows]

 

B-2



--------------------------------------------------------------------------------



 



This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

         
 
 
 
Printed Name of Holder    
 
       
By:
       
 
 
 
Signature    
 
       
 
 
 
Printed Name of Person Signing     (indicate capacity of person signing if
signing as custodian, trustee, or on behalf of an entity)

 

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
Term Sheet
PRICING TERM SHEET
Dated September 21, 2010
CBIZ, Inc.
4.875% Convertible Senior Subordinated Notes due 2015
The information in this pricing term sheet supplements CBIZ, Inc.’s preliminary
offering memorandum, dated September 20, 2010 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum. Terms used herein
but not defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars.

     
Issuer:
  CBIZ, Inc. (NYSE: CBZ)
 
   
Title of securities:
  4.875% Convertible Senior Subordinated Notes due 2015 (the “notes”)
 
   
Issue price:
  100% 
 
   
Aggregate principal amount offered:
  $115,000,000 ($130,000,000 after giving effect to the exercise of the option
to purchase additional notes in full)
 
   
Use of proceeds:
  The Issuer estimates that the net proceeds from this offering will be
approximately $111,600,000 after deducting the initial purchasers’ discount and
estimated offering expenses (approximately $126,200,000 if the initial
purchasers exercise in full their option to purchase additional notes). The
Issuer intends to use proceeds from the issuance of the notes to repurchase,
from time to time, a portion of its 2006 Notes, for general corporate purposes,
including repayment of a portion of the existing balances outstanding under its
senior credit facility, and will use approximately $25,000,000 of the proceeds
to repurchase shares of its common stock.
 
   
Maturity date:
  October 1, 2015 
 
   
Interest rate:
  4.875% per annum, plus additional interest, if any.
 
   
Interest payment dates:
  April 1 and October 1, commencing on April 1, 2011 
 
   
Initial conversion price:
  Approximately $7.41 per share of the Issuer’s common stock
 
   
Initial conversion rate:
  134.9255 shares of common stock per $1,000 aggregate principal amount of notes
 
   
The last reported sale price of the Issuer’s common stock on The New York Stock
Exchange on September 21, 2010:
  $5.49 

 

C-1



--------------------------------------------------------------------------------



 



     
Sole book-running manager:
  Merrill, Lynch, Pierce, Fenner & Smith Incorporated
 
   
Co-managers:
  KeyBanc Capital Markets Inc. and U.S. Bancorp Investments, Inc.
 
   
Trade date:
  September 21, 2010 
 
   
Settlement date:
  September 27, 2010 
 
   
CUSIP / ISIN:
  124805 AC6 / US124805AC68
 
   
Make-Whole Amount upon certain corporate transactions:
  The following table sets forth the number of additional shares per $1,000
principal amount of notes, if any, by which the conversion rate will be
increased for each stock price and effective date set forth below:

                                                                               
                                      Stock Price   Effective Date   $5.49    
$5.75     $6.00     $6.50     $7.00     $8.00     $9.00     $10.00     $12.50  
  $15.00     $17.50     $20.00     $22.50     $25.00  
September 27, 2010
    47.2238       45.8696       42.4271       36.7761       32.3832      
26.1184       21.9422       18.9798       14.2990       11.5345       9.6226    
  8.2065       7.1103       6.2354  
October 1, 2011
    47.2238       43.7152       39.9539       33.8549       29.2114      
22.8213       18.7737       16.0327       11.9901       9.6587       8.0633    
  6.8839       5.9707       5.2415  
October 1, 2012
    47.2238       41.6260       37.4258       30.6956       25.6904      
19.0975       15.2107       12.7571       9.4111       7.5855       6.3437      
5.4250       4.7129       4.1438  
October 1, 2013
    47.2238       39.3885       34.5695       26.9367       21.4082      
14.5610       10.9567       8.9369       6.4992       5.2512       4.3990      
3.7646       3.2716       2.8773  
October 1, 2014
    47.2238       39.1880       33.1553       22.0823       15.7054       8.6437
      5.7498       4.5206       3.3751       2.7541       2.3154       1.9865  
    1.7308       1.5261  
October 1, 2015
    47.2238       38.9875       31.7412       18.9207       7.9316       0.0000
      0.0000       0.0000       0.0000       0.0000       0.0000       0.0000  
    0.0000       0.0000  

The exact stock price and effective date may not be set forth on the table, in
which case:

  •   if the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table the number of
additional shares will be determined by straight-line interpolation between the
number of additional shares set forth for the higher and lower stock price
amounts and the two dates, as applicable, based on a 365-day year;     •   if
the stock price is in excess of $25.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate; and     •   if the stock
price is less than $5.49 per share (subject to adjustment), no additional shares
will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
182.1493 per $1,000 principal amount of notes, subject to adjustments in the
same manner as the conversion rate.
General
This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the notes or the
offering.

 

C-2



--------------------------------------------------------------------------------



 



This communication does not constitute an offer to sell or the solicitation of
an offer to buy any notes in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.
The offer and sale of the notes and the common stock issuable upon conversion
thereof, if any, have not been registered, and will not be registered, under the
Securities Act of 1933, as amended, and the notes may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. Accordingly, the notes are
being offered and sold only to “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act).
ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

C-3



--------------------------------------------------------------------------------



 



EXHIBIT D

Investor Presentation

 

D-1



--------------------------------------------------------------------------------



 

[c06328c06328z0001.gif]

CBIZ, Inc. $100 Million Convertible Senior Subordinated Notes Offering Steve
Gerard, Chairman & CEO Ware Grove, SVP & CFO September 21, 2010



--------------------------------------------------------------------------------



 

[c06328c06328z0002.gif]

2 Safe Harbor Provisions Forward-looking statements in this presentation are
made pursuant to the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995. Such forward-looking statements are subject to certain risks
and uncertainties that could cause actual results to differ materially from
those projected. Such risks and uncertainties include, but are not limited to,
CBIZ's dependence on the current trend of outsourcing business services; CBIZ's
dependence on the services of its CEO and other key employees; competitive
pricing pressures; general business and economic conditions; and changes in
governmental regulation and tax laws affecting its operations. A more detailed
description of such risks and uncertainties may be found in the Company's
filings with the Securities and Exchange Commission. All forward-looking
statements made in this presentation are made only as of the date of its
presentation. We do not undertake any obligation to publicly update or correct
any forward-looking statements to reflect events or circumstances that
subsequently occur or of which we hereafter become aware.



--------------------------------------------------------------------------------



 

[c06328c06328z0003.gif]

3 Issuer: CBIZ, Inc. (NYSE: CBZ) Securities: Convertible Senior Subordinated
Notes Proposed Offering Size: $100 million Over-Allotment Option: $15 million
Coupon: 5.00% - 5.50% Conversion Premium: 30.0% - 35.0% Maturity: 5 Years Call
Feature: Non Call Life Put Features: None Settlement: Net Share Settlement
Offering Format: 144A Use of Proceeds: Up to 25% of proceeds will be used for
share repurchases with the balance of proceeds used to repay outstanding debt
Offering Summary



--------------------------------------------------------------------------------



 

[c06328c06328z0004.gif]

4 Company Profile CBIZ, Inc.



--------------------------------------------------------------------------------



 

[c06328c06328z0005.gif]

5 Company Profile CBIZ is a leading provider of professional services to clients
throughout the U.S. and helps clients succeed by enabling them to better manage
their finances and employees.



--------------------------------------------------------------------------------



 

[c06328c06328z0006.gif]

6 TTM Revenue and Headcount by Segment at 6/30/10 Headcount - 5,250 Revenue Mix
(from continuing operations)



--------------------------------------------------------------------------------



 

[c06328c06328z0007.gif]

7 Company Profile National scale and resources with local presence 5,250
associates 15 integrated markets + NYC & Boston 150+ offices in 36 states
(includes 75 MMP offices) Target clients for core services mid-sized companies
in each local market 100-2,000 employees $5-$200 million in revenue 90,000+
clients (includes 50,000+ business clients) CBIZ is one of the nation's
largest... accounting providers as ranked by Accounting Today, April, 2010
benefit specialists as ranked by Business Insurance, July, 2009 brokers of
business insurance as ranked by Business Insurance, July, 2009 valuation
companies medical practice management companies



--------------------------------------------------------------------------------



 

[c06328c06328z0008.gif]

8 Core Services & Attributes Key Attributes Small / Mid-Market Clients Rely on
Outside Experts/Services Recurring Business Services High Retention Rates
Cross-Serving Opportunities Highly Fragmented Competition Core Services Tax
Compliance / Advisory Accounting / Financial Consulting Group Health Insurance
Property & Casualty Insurance Payroll Services Flex Benefit Services Wealth
Management Human Capital Services Core services are provided in local and
regional markets supported by national resources, experts, & services



--------------------------------------------------------------------------------



 

[c06328c06328z0009.gif]

Financial Services 9 Accounting services include revenue of $93 million derived
through administrative agreements with CPA firms to provide audit & attest
services 1,970 Employees 25 business units and 35 offices



--------------------------------------------------------------------------------



 

[c06328c06328z0010.gif]

Employee Services 10 Employee benefits (group health, P&C) services are
delivered through local market offices 980 employees 16 business units and 36
offices



--------------------------------------------------------------------------------



 

[c06328c06328z0011.gif]

11 Medical Management Professionals (MMP) Coding, billing, accounts receivable
management and full practice management service provider for hospital-based
physician practices 1,700 employees and 370 clients 75 offices in 24 states



--------------------------------------------------------------------------------



 

[c06328c06328z0012.gif]

12 History Growth 2003-2009 Eight years of growth in revenue, earnings, earnings
per share and cash earnings Continued strong cash flow $100MM Convertible Senior
Subordinated Notes Active share repurchase program 25 acquisitions NYSE listing
New management team Built infrastructure Divested >30 non-core operations Began
integration of business Resolved litigation Generated positive cash flow Reduced
debt Stabilization 2000-02 Formation 1996-99 Founded 1996 145 acquisitions



--------------------------------------------------------------------------------



 

[c06328c06328z0013.gif]

13 CBIZ Recurring Revenue Mergers & Acquisitions Valuation Financial consulting
Special Risk Insurance Recruiting Compensation studies Project-based work 20%
Annual tax compliance Group health benefits Property & casualty insurance
Payroll services Retirement plan advisory Medical practice management Long-term
technology support services for Edward Jones Human Resource Outsourcing
Recurring Revenue 80%



--------------------------------------------------------------------------------



 

[c06328c06328z0014.gif]

14 Valuation services Internal Audit, SOX 404 Compliance A Sample of National
Clients Largest client: 2.5% of revenue CBIZ provides complete outsourced IT
staffing services for Edward Jones ASC 805 and 350 ASC 350 Tax-related
valuations (formerly SFAS 141/142)



--------------------------------------------------------------------------------



 

[c06328c06328z0015.gif]

15 Growth Strategies CBIZ, Inc.



--------------------------------------------------------------------------------



 

[c06328c06328z0016.gif]

16 ^ Cross-serving represents 3% of 2009 total revenue. 4.3% of revenue for core
Financial & Employee service units ^ Less than 10% of business clients utilize
more than three services or more than one service across different business
segments Cross-Serving Growth Opportunities Key Drivers Trust Co-location
Training Recognition / reward



--------------------------------------------------------------------------------



 

[c06328c06328z0017.gif]

17 Acquisition Strategy Acquisitions must be immediately accretive to
shareholders Targeted opportunities - Focus on core services and medical
management practices Target 3-5 transactions per year Full integration into CBIZ
infrastructure upon closing Typical payment structure optimizes return and
reduces risk 30%-50% consideration paid up front balance paid on a 2-3 year
earnout contingent upon achieving targets approx. 75% cash / 25% stock CBIZ has
completed 25 acquisitions since Q4 2002 adding approximately $214MM to
annualized revenue



--------------------------------------------------------------------------------



 

[c06328c06328z0018.gif]

18 Financial Overview CBIZ, Inc.



--------------------------------------------------------------------------------



 

[c06328c06328z0019.gif]

19 Eight years of growth in revenue, earnings, earnings per share and cash
earnings Free cash flow is approximately $50MM per year 2009 EBITDA was $84.8MM
up 11.0% over 2008 2009 Cash EPS was $0.99 up 13.8% over 2008 Invested $256MM in
strategic and accretive acquisitions since 2002 Invested $274MM to repurchase
46.8MM shares of common stock since 2002 Financial Highlights



--------------------------------------------------------------------------------



 

[c06328c06328z0020.gif]

20 Same-unit revenue growth 2005 = 6.5% $30.5MM 2006 = 6.1% $31.4MM 2007 = 8.2%
$46.1MM 2008 = 5.7% $35.5MM 2009 = (5.3%) ($35.9MM) 2Q10 = (5.4%) ($21.7MM) YTD
Revenue Trend (Restated to reflect the impact of discontinued operations) CAGR
9.6%



--------------------------------------------------------------------------------



 

[c06328c06328z0021.gif]

21 (1) Includes non-recurring gain of $0.07 per share from the sale of an
investment (2) Excludes a restructuring charge of ($0.02) related to the
integration of Goldstein Lewin in Boca Raton, Florida Earnings per Share CAGR
17.8%



--------------------------------------------------------------------------------



 

[c06328c06328z0022.gif]

22 EBITDA (Restated to reflect the impact of discontinued operations) Excludes
non-recurring gain from the sale of a long-term investment of $7.3MM Excludes
the non-cash restructuring charge of $1.1MM related to the integration of
Goldstein Lewin in Boca Raton, Florida $59.2 $55.5



--------------------------------------------------------------------------------



 

[c06328c06328z0023.gif]

23 Cash Earnings Cash Earnings



--------------------------------------------------------------------------------



 

[c06328c06328z0024.gif]

24 Historical Cash Flow Historical Cash Flow



--------------------------------------------------------------------------------



 

[c06328c06328z0025.gif]

25 Operating Leverage Opportunities Opportunities Opportunities Gross Margin
Expand margins in operating units by managing compensation costs and leveraging
other expenses. (1) Excludes non-recurring gain from the sale of a long-term
investment (1) Excludes non-recurring gain from the sale of a long-term
investment



--------------------------------------------------------------------------------



 

[c06328c06328z0026.gif]

26 26 Balance Sheet Highlights (1) 2010 Pro Forma includes Westbury transaction
(2) The balance sheet highlights do not give pro forma effect to the Notes
offered hereby. Debt includes the amount outstanding on the credit facility, the
carrying value of 2006 Convertible Senior Subordinated Notes, and Other Senior
Indebtedness as defined in the Offering Memorandum. 2Q2010 debt balance is pro
forma for the Westbury transaction. In the Westbury transaction, CBIZ purchased
approximately 7.7 million shares of the Company's common stock at a price of
$6.25 per share from Westbury Ltd. The Company also purchased an option for $5.0
million expiring on September 30, 2013 to purchase approximately 7.7 million
shares of the Company's common stock held by Westbury at a price of $7.25 per
share. Providing for the purchase of the shares and the option, the amount
outstanding on the Company's credit facility is $168.2 million. Prior period
restated to reflect the implementation of FASB ASC Topic 470.20 "Debt with
Conversion and Other Options". Shareholders' equity is pro forma for the
Westbury transaction. On a pro forma basis, shareholders' equity has been
reduced by $53.2 million. Adjusted to include pro forma EBITDA from acquisitions
of $0.3 million and $3.2 million for the trailing twelve months ended June 30,
2010 and June 30, 2009, respectively.



--------------------------------------------------------------------------------



 

[c06328c06328z0027.gif]

27 Capital Structure & Debt $275MM unsecured credit facility (expires June,
2014) $100MM Convertible Notes (closed May 30, 2006) Notes have a Net Share
Settlement feature Principal is repaid in cash Conversion "gain" above $10.63
per share is settled in either cash or shares 3.125% interest rate coupon rate -
7.8% imputed rate Callable/puttable in June 2011



--------------------------------------------------------------------------------



 

[c06328c06328z0028.gif]

28 Shareholder Composition Shares Outstanding 12/02 06/10 Basic 94.8MM 54.0MM
Diluted weighted average 97.0MM 54.3MM Share count is pro forma for the Westbury
transaction as if the transaction occurred January 1, 2010. As part of the
Westbury transaction, CBIZ purchased approximately 7.7 million shares of the
Company's common stock at a price of $6.25 per share from Westbury Ltd. (1) (1)
(CHART)



--------------------------------------------------------------------------------



 

[c06328c06328z0029.gif]

29 Investment Highlights Operational Established national platform with
investment in infrastructure and organization already established
Underserved/fragmented market Long-standing large client base Broad
geographic/industry/client exposure mitigates risk 80% recurring revenue Strong
and stable management team Financial Eight years of growth in revenue, earnings,
earnings per share and cash earnings Strong balance sheet Strong and consistent
cash flow Low capital expenditure requirements Operating leverage potential